            Case 2:20-cv-00581-JAD-NJK Document 10 Filed 05/18/20 Page 1 of 2




 1
 2
 3
 4
 5
                                    UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7
 8    MOISES BALTAZAR CRUZ-MIRANDA, et
      al.,                                                         Case No.: 2:20-cv-00581-JAD-NJK
 9
                Plaintiff(s),                                                 ORDER
10
      v.
11                                                                          (Docket No. 9)
      ANTHONY DAN-PATRICK MCCALL,
12
                Defendant(s).
13
            Pending before the Court is the parties’ proposed discovery plan. Docket No. 9. The
14
     presumptively reasonable discovery period is 180 days. Local Rule 26-1(b)(1). The parties seek
15
     a discovery period of 599 days—more than three times the presumptively reasonable discovery
16
     period. See Docket No. 9 at 3. 1
17
            The parties provide six reasons for why they seek special scheduling:
18
                  1. Plaintiffs allege extensive injuries that amount to more than $3,800,000;
19
                  2. Plaintiffs assert that Plaintiff Cruz-Miranda “will require over 40 years of continued
20
                       care amounting to $1,243,049.52;”
21
                  3. Plaintiffs assert that Plaintiff Gomez Ramos “will require 50 years of continued
22
                       care amounting to $2,522,352.75;”
23
                  4. “Extensive expert review of the alleged damages is required;”
24
                  5. “Additional time is needed given that Defendant resides out-of-state, particularly
25
                       in light of current travel advisory;” and
26
27          1
           Generally, the discovery period is measured from the date of the first answer or other
   appearance by a defendant. Local Rule 26-1(b)(1). Defendant filed his answer on March 30, 2020.
28 Docket No. 5. Thus, the Court will measure the discovery cut-off from that date.

                                                         1
           Case 2:20-cv-00581-JAD-NJK Document 10 Filed 05/18/20 Page 2 of 2




 1               6. The “pandemic and related closures pursuant to Federal and State-level orders
 2                  necessitate additional time as well.”
 3 Id. at 2–3.
 4          The Court finds that the parties have failed to establish that a 599-day discovery period is
 5 warranted. The parties’ reasons—though potentially valid reasons to warrant extended discovery
 6 deadlines—fail to make clear why a discovery period more than three times the presumptively
 7 reasonable period is needed.
 8          Further, the Court is sympathetic to the challenges of practicing law in the current
 9 environment. When a specific showing has been made that established deadlines cannot be met
10 in a particular case (e.g., because out-of-state depositions cannot move forward with travel or other
11 restrictions), the Court has found good cause for extension. However, the parties’ instant request
12 merely submits that “the current travel advisory” and the “pandemic and related closures pursuant
13 to Federal and State-level orders necessitate additional time . . . .” Id. at 3.
14          Accordingly, the proposed discovery plan is DENIED without prejudice. Docket No. 9.
15 An amended discovery plan must be filed by May 26, 2020. To the extent special scheduling
16 review is sought therein, a specific showing must be made as to why the presumptively reasonable
17 deadlines should not apply, based on the particular circumstances of this case, and why the dates
18 requested are reasonable. Otherwise, the parties must include the default deadlines, properly
19 calculated from March 30, 2020.
20          IT IS SO ORDERED.
21          Dated: May 18, 2020
22                                                                 ______________________________
                                                                   Nancy J. Koppe
23                                                                 United States Magistrate Judge
24
25
26
27
28

                                                       2
